        Case 1:21-cv-01259-JPB Document 42 Filed 06/11/21 Page 1 of 4




             IN THE UNITED STATES DISTRICT COURT
            FOR THE NORTHERN DISTRICT OF GEORGIA
                       ATLANTA DIVISION

GEORGIA STATE CONFERENCE
OF THE NAACP, et al.,

       Plaintiffs,
                                              CIVIL ACTION
v.
                                              FILE NO. 1:21-CV-01259-JPB
BRAD RAFFENSPERGER, in his
official capacity as the Secretary of
State for the State of Georgia, et al.,

       Defendants.


             STATE DEFENDANTS’ MOTION TO DISMISS
             PLAINTIFFS’ FIRST AMENDED COMPLAINT

      Defendants Brad Raffensperger, in his official capacity as Secretary of

State of Georgia; and State Election Board members Rebecca Sullivan, Sara

Tindall Ghazal, Matthew Mashburn, and Anh Le (collectively, “State

Defendants”) move to dismiss Plaintiffs’ claims in their entirety pursuant to

Fed. R. Civ. P. 12(b)(1) and (6). In support of this motion, State Defendants

rely on their Brief in Support of Motion to Dismiss Plaintiffs’ First Amended

Complaint, which is filed with this motion.

      Respectfully submitted this 11th day of June, 2021.

                                     Christopher M. Carr
                                     Attorney General
Case 1:21-cv-01259-JPB Document 42 Filed 06/11/21 Page 2 of 4




                           Georgia Bar No. 112505
                           Bryan K. Webb
                           Deputy Attorney General
                           Georgia Bar No. 743580
                           Russell D. Willard
                           Senior Assistant Attorney General
                           Georgia Bar No. 760280
                           Charlene McGowan
                           Assistant Attorney General
                           Georgia Bar No. 697316
                           State Law Department
                           40 Capitol Square, S.W.
                           Atlanta, Georgia 30334

                           /s/ Bryan P. Tyson
                           Bryan P. Tyson
                           Special Assistant Attorney General
                           Georgia Bar No. 515411
                           btyson@taylorenglish.com
                           Bryan F. Jacoutot
                           Georgia Bar No. 668272
                           bjacoutot@taylorenglish.com
                           Loree Anne Paradise
                           Georgia Bar No. 382202
                           lparadise@taylorenglish.com
                           Taylor English Duma LLP
                           1600 Parkwood Circle
                           Suite 200
                           Atlanta, GA 30339
                           Telephone: 678-336-7249

                           Gene C. Schaerr*
                           Erik Jaffe*
                           H. Christopher Bartolomucci*
                           SCHAERR | JAFFE LLP
                           1717 K Street NW, Suite 900
                           Washington, DC 20006
                           Telephone: (202) 787-1060
                           Fax: (202) 776-0136

                             1
Case 1:21-cv-01259-JPB Document 42 Filed 06/11/21 Page 3 of 4




                           gschaerr@schaerr-jaffe.com
                           *Admitted Pro hac vice

                           Counsel for State Defendants




                             2
        Case 1:21-cv-01259-JPB Document 42 Filed 06/11/21 Page 4 of 4




                    CERTIFICATE OF COMPLIANCE

      Pursuant to L.R. 7.1(D), the undersigned hereby certifies that the

foregoing State Defendants’ Motion to Dismiss Plaintiffs’ First Amended

Complaint has been prepared in Century Schoolbook 13, a font and type

selection approved by the Court in L.R. 5.1(B).

                                    /s/Bryan P. Tyson
                                    Bryan P. Tyson




                                      3
